       Case 4:19-cv-03425-JST Document 127 Filed 07/14/20 Page 1 of 7



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16
     NIANTIC, INC., a Delaware corporation,         Case No. 19-cv-03425-JST
17
                            Plaintiff,              JOINT STIPULATION TO EXTEND CASE
18          v.                                      DEADLINES
19   GLOBAL++, an unincorporated
     association; RYAN HUNT, a.k.a.                 [Civil Rules 6-2 & 7-12]
20   “ELLIOTROBOT,” an individual;
     IT HAVEN INC., a foreign corporation;
21   MATTHEW JOHNSON, an individual;
     HLP TECH, LLC, a Missouri limited
22   liability company; MATTHEW
     RAGNARSON, an individual;
23   MANDY JOHNSON, an individual;
     MANDY LOMBARDO, an individual;
24   ALEN HUNDUR, a.k.a. “IOS N00B,” an
     individual; APPHAVEN, an
25   unincorporated association;
     RAJESHWAR GHODERAO, an
26   individual; and DOES 1-20,

27                          Defendants.

28
                                                   -1-
                                                                                         STIPULATION
                                                                               Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 127 Filed 07/14/20 Page 2 of 7



 1          Pursuant to Civil Local Rules 6-2(a) and 7-12, it is hereby stipulated between and among

 2   plaintiff Niantic, Inc. (“Niantic”) and defendants Ryan Hunt, Matthew Johnson, Alen Hundur,

 3   IT Haven Inc., HLP Tech LLC, and Global++ (“Defendants”) (collectively, the “Parties”), by

 4   their respective counsel, as follows:

 5          WHEREAS, the Parties continue to work closely with the court-appointed ENE mediator

 6   and remain optimistic about the prospects of reaching a settlement;

 7          WHEREAS, the fact discovery cut-off deadline is currently set for August 31, 2020, see

 8   Dkt. 122;

 9          WHEREAS, the Parties have been working diligently to complete all fact discovery by the

10   August 31 deadline while, at the same time, diligently pursuing settlement efforts;

11          WHEREAS, the ongoing COVID-19 pandemic has made it considerably more difficult

12   and time-consuming for the Parties to negotiate and accomplish some portions of fact discovery,

13   including, for example, code reviews;

14          WHEREAS, the Parties anticipate that accomplishing other fact discovery tasks, such as

15   depositions, will also be made considerably more complex and time-consuming by the ongoing

16   pandemic;

17          WHEREAS, the Defendants have recently requested a three-week extension of their

18   deadline to respond to Niantic’s second round of written discovery requests, in part due to delays

19   caused by the ongoing pandemic;

20          WHEREAS, Niantic does not object to extending the case deadlines by 30 days to account

21   for Defendants’ requested extension and the impact of the pandemic, and to enable the Parties to

22   continue their settlement efforts;

23          WHEREAS, pursuant to Local Rule 6-2(a)(2), the following is a list of “all previous time

24   modifications in the case, whether by stipulation or Court order”:

25          a.         On July 11, 2019, the August 1, 2019 hearing on Niantic’s motion for

26   preliminary injunctive relief was vacated. See Dkts. 15, 20.

27          b.         On July 11, 2019, the Initial Case Management conference was rescheduled

28   from September 12, 2019 to September 30, 2019. See Dkts. 9, 23.
                                                 -2-
                                                                                           STIPULATION
                                                                                 Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 127 Filed 07/14/20 Page 3 of 7



 1          c.         On July 12, 2019, the Parties stipulated to an extension of time, to and including

 2   July 17, 2019, for Defendants to respond to Niantic’s complaint. See Dkt. 24.

 3          d.         On July 18, 2019, the hearing on Niantic’s motion for preliminary injunctive

 4   relief was continued until August 8, 2019. See Dkt. 28.

 5          e.         On July 19, 2019, the hearing on Niantic’s motion for preliminary injunctive

 6   relief and Defendants’ motion to dismiss was rescheduled from August 22, 2019 to September 4,

 7   2019. See Dkts. 26, 30. At that time, the Court also ordered Defendants to file an opposition to

 8   Niantic’s motion for preliminary injunctive relief by July 31, 2019 and ordered Niantic to file a

 9   reply in support of its motion for preliminary injunctive relief by August 7, 2019. See Dkts. 7, 30.

10          f.         On August 2, 2019, the Parties stipulated to an extension of time, to and

11   including August 14, 2019, for Niantic to file its reply in support of its motion for preliminary

12   injunctive relief. See Dkts. 34, 36.

13          g.         On August 7, 2019, the hearing on Niantic’s motion for preliminary injunctive

14   relief and Defendants’ motion to dismiss was rescheduled from August 22, 2019 to September 11,

15   2019. See Dkt. 37.

16          h.         On October 10, 2019, the Parties stipulated to an extension of time, to and

17   including October 24, 2019, for Defendants to respond to Niantic’s complaint. See Dkt. 61.

18          i.         On October 25, 2019, the hearing on Defendants’ motion to lift the preliminary

19   injunction was rescheduled from December 4, 2019 to December 18, 2019. See Dkts. 63, 65.

20          j.         On November 5, 2019, pursuant to the Parties’ stipulation, the Court extended

21   the deadline for Niantic to file an opposition to Defendants’ motion to lift the preliminary

22   injunction from November 7, 2019 to and including November 19, 2019 and extended the

23   deadline for Defendants to file a reply in support of their motion to lift the preliminary injunction

24   from November 14, 2019 to and including December 4, 2019. See Dkt. 68. At that time, the Court

25   also rescheduled the hearing date on Defendants’ motion to lift the preliminary injunction from

26   December 4, 2019 to January 29, 2020. See id.

27

28
                                                     -3-
                                                                                             STIPULATION
                                                                                   Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 127 Filed 07/14/20 Page 4 of 7



 1          k.         On November 18, 2019, the Court rescheduled the hearing on Niantic’s

 2   combined motion to dismiss and motion to strike from January 22, 2020 to January 29, 2020. See

 3   Dkts. 69, 70.

 4          l.         On November 27, 2019, pursuant to the Parties’ stipulation, the Court extended

 5   the Early Neutral Evaluation (“ENE”) deadline to February 6, 2020. See Dkt. 76.

 6          m.         On December 4, 2019, pursuant to the Parties’ stipulation, the Court extended

 7   the deadline for Defendants to respond to Niantic’s combined motion to dismiss and motion to

 8   strike to December 30, 2019. See Dkt. 77.

 9          n.         On January 21, 2020, the Court vacated the hearing on Defendants’ motion to

10   lift the preliminary injunction. See Dkt. 82.

11          o.         On January 29, 2020, the Court extended the ENE deadline to February 14,

12   2020 and vacated the case management conference that was previously scheduled for February 4,

13   2020. See Dkt. 90.

14          p.         On February 6, 2020, pursuant to the Parties’ stipulation, the Court extended the

15   ENE deadline to March 12, 2020. See Dkt. 97.

16          q.         On February 7, 2020, the Court granted the Parties’ joint proposed scheduling

17   order setting deadlines for Niantic to file a stipulation to file the amended complaint by February

18   7, 2020, for Defendants to respond to the amended complaint by February 28, 2020, and for

19   Defendants to file a motion to compel arbitration by March 13, 2020. See Dkts. 99, 100.

20          r.         On March 10, 2020, the Court granted the Parties’ stipulation extending the

21   deadline for Niantic to file an opposition to Defendants’ partial motion to dismiss Niantic’s

22   amended complaint. See Dkt. 114.

23          s.         On March 17, 2020, the Court vacated the hearing on Defendants’ partial

24   motion to dismiss Niantic’s amended complaint. See Dkt. 116.

25          t.         On April 28, 2020, the Court granted the Parties’ stipulation to stay the case and

26   extended certain case deadlines. See Dkt. 122.

27          u.         On May 18, 2020, the Court granted the Parties’ stipulation to extend the expert

28   disclosure deadline. See Dkt. 124.
                                                      -4-
                                                                                            STIPULATION
                                                                                  Case No. 19-cv-03425-JST
Case 4:19-cv-03425-JST Document 127 Filed 07/14/20 Page 5 of 7
       Case 4:19-cv-03425-JST Document 127 Filed 07/14/20 Page 6 of 7



 1

 2   DATED: July 13, 2020                   PERKINS COIE LLP

 3
                                            By: /s/ Ryan Spear
 4                                              Ryan Spear
 5                                          Attorneys for Plaintiff Niantic, Inc.
 6
     DATED: July 13, 2020                   POLSINELLI LLP
 7

 8                                          By: /s/ Fabio E. Marino
                                                Fabio E. Marino
 9
                                            Attorneys for Defendants Ryan Hunt,
10                                          Matthew Johnson, Alen Hundur,
                                            IT Haven Inc., HLP Tech, LLC, and Global++
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -6-
                                                                                 STIPULATION
                                                                       Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 127 Filed 07/14/20 Page 7 of 7



 1          I, Ryan Spear, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the

 2   concurrence to the filing of this document has been obtained from each signatory hereto.

 3
     DATED: July 13, 2020                              By: /s/ Ryan Spear
 4
                                                           Ryan Spear
 5
                                                       Attorney for Plaintiff Niantic, Inc.
 6

 7

 8
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9

10

11           July 14, 2020
     Dated: ______________________
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -7-
                                                                                            STIPULATION
                                                                                  Case No. 19-cv-03425-JST
